Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Corrected Notice of Allowability
	The Notice of Allowance 08/06/2021 indicated that claim 23 was cancelled per the examiner’s amendment.  However, claim 23 was indicated as allowed on the PTO-37 form, as well as in the heading for allowed claims 21 and 22 within the body of the Notice of Allowance.  
	For clarification purposes, and since 23 was cancelled per the examiner’s amendment, a corrected PTO-37 form is being issued herein to correctly reflect the cancellation of claim 23.  
	Allowed claims are now 1-3, 10-12, 16-19, and 21-22.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/JOEL D CRANDALL/Examiner, Art Unit 3723